Notice of Pre-AIA  or AIA  Status
Claim Objections
Claim 13 again is objected to because of the following informalities:  the claim remain as recites from claim 1. “13. (Currently Amended) The baseball bat handle weight of claim 1”.  Claim 5, which depends from claim 1, recites identical limitations to claim 13, and thus the dependency of claim 13 to be dependent from claim 1 construed as a typo mistake.  The examiner again interpreted the claim as dependent from claim “10” and not from claim “1”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-10 and 12-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Each independent claim 1, 10 and 18, recites the limitations “the knob of the baseball bat” and “the handle of the baseball bat”.  There is insufficient antecedent basis for these limitations in the claims.  The claims has not positively claimed the baseball structure (e.g. knob and handle) as part of the claimed device and thus there cannot be “the knob of the baseball bat” nor there is “the handle of the baseball bat” within the claimed device.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sander US 8,105,178 (“Sander”).
	As per claim 1, Sander discloses a device (Figs. 5 and 6A 11:66-13:4 in conjunction to Fig. 1B and 8:1-45) comprising: 
	a body (body portion 532)(Figs. 5 and 6A; 11:66-12:9); 
	a transverse hole formed through the body (opening 534)(Figs. 5 and 6A), from a first side of the body to a second side of the body that is opposite the first side (Figs. 5 and 6A), and forming a knob insertion opening at the first side of the body (for receiving knob, retaining portion 110) (Figs. 5 and 6A; 12:1-36), the knob insertion opening having a first diameter at the first side of the body that is larger than the diameter of the knob (the knob-portion 110 of shaft 106, has a smaller dimeter than opening 534 to be inserted into body portion 532)(Figs. 5 and 6A; 12:1-36) , the transverse hole extends into the body a first distance from the first side at the first diameter to approximately a middle of the body from the first of the body to the second side of the body (Figs. 5 and 6A), the transverse hole having an inward tapered portion after the first distance in the transverse hole wherein the transverse hole narrows to a second diameter that is smaller than the first diameter and the diameter of the knob of the shaft (Figs. 5 and 6A; see also the examiner’s marking hereinafter regarding the dimeters of the openings 534), and larger than the diameter of the handle of the shaft (Figs. 5 and 6A), and forms a shoulder in the transverse hole that is closer to the second side of the body than to the first side of the body, and wherein the transverse hole extends from the shoulder to the second side of the body at the second (Figs. 5 and 6A); and 
	a handle slot (see the examiner’s marking regarding the slot in accordance to Fig. 5) formed in the body and extending into the body to the transverse hole from the first side at the knob insertion opening to the second side of the body, and centered along the transverse hole, and having a width that is equal to the second diameter along the entirety of the handle slot (Figs. 5 and 6A; see also markings below).
	With respect to the device as a baseball bat handle weight for attaching to a handle end of a baseball bat, as recites in the preamble it is noted that A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)
	In addition, with respect to the intended use of the device to be place upon a baseball bat (i.e. knob and handle of the baseball bat), it is further noted that it has been held that A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Examiner’s markings 

    PNG
    media_image1.png
    713
    797
    media_image1.png
    Greyscale
  
	Thus, the examiner asserts that the structure of Sander’s device, which includes the structure as claimed, is fully capable to be place upon a baseball bat the same is it fully capable to be placed upon a golf shaft (i.e. shaft 106).
	Lastly, with respect to the handle end having a knob having a larger diameter than a handle of the baseball bat, absent any specific dimension of the knob, absent any specific dimension to such bat-knob this understood as a knob of any bat/sport implement, and it is construed as the element 110 of the golf shaft 106 to read on such limitations.   
	As per claim 2, with respect to wherein the inward tapered portion extends a second distance from the first distance towards the second side of the body, and tapers inward along the second distance, note the examiner’s markings above in conjunction to Fig. 5 (see also Fig. 6A and 12:1-36) regarding such structure. 
	As per claim 4, Sander discloses wherein the body (532) is cylindrical, and the transverse hole (534) is formed in the body perpendicular to an axis of the body (Figs. 5 and 6A; 12:1-10).  
	As per claim 5, Sander discloses wherein the body (532) is spherical (Figs. 5 and 6A).  
	As per claim 6, Sander discloses wherein the body (532) is semi-spherical(Figs. 5 and 6A).  
	As per claim 10, since the claim’s limitations are very similar to claim 1, the examiner states that claim 10 is rejected over Sander for the same reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	As per claim 12, Sander wherein the body (532) is cylindrical, and the transverse hole is formed in the body perpendicular to an axis of the body (Figs. 5 and 6A).  
	As per claim 13, Sander discloses wherein the body (532) is spherical (Figs. 5 and 6A).  
	As per claim 14, Sander discloses wherein the body (532) is semi-spherical (Figs. 5 and 6A).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 8, 16 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sander as applied to claims 1 and 10 above, and further in view of Martin et al US 2017/0234706 (“Martin”).
	As per claim 7, Sander is not specific regarding further comprising a covering over the body.  
	However, the use of layer, material covering a body is well known as taught by Martin as covering protective layer 2801 (Fig. 28 and pars. [0022] and [0132]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Sander’s body to further comprising a covering over the body as taught by Sander for the reason that a skilled artisan would have been motivated by Martin’s suggestion to use a protective cover/layer for performances, as the flexibility as well as durability and alike.
	Furthermore,  attention to Sander’s 7:31-48, as Sander states “optionally anodized finished materials. Alternatively, if desired, one or more of the various parts of the connection system 104 may be made from rigid polymeric materials, such as polymeric materials”
	Thus, a skilled artisan would have appreciated that within Sander there would have been finished materials (i.e. covering layer).
	As per claim 8, with respect to wherein the covering is comprised of vinyl, Martin discloses “a protective layer 2801. This layer may for example include materials that are designed to flex rather than break, or materials that are sufficiently strong that they will not shatter under impact. Materials in protective layer 2801 may include for example, without limitation, rubber, silicone rubber, plastics, thermoplastics, polycarbonates, acrylics, reinforced glass, metals, and carbon fiber reinforced polymers. (par. [0132])
	In that regard, attention to applicant’s par. [0051] “A covering 1406 is formed over the body 1404 that can be rubber, vinyl, polyvinyl, or a similar polymeric material that has a higher coefficient of friction than the material of the body 1404, and which is resilient so as to absorb/cushion impacts.” 
	Accordingly, the examiner construed Martin’s protective coat/layer 2801 as formed by vinyl, or any other similar polymeric material.
	As per claims 15, 16, with respect to further comprising a covering over the body that has a coefficient of friction that is higher than a material of the body (claim 15), wherein the covering is comprised of vinyl (claim 16), Martin discloses “a protective layer 2801. This layer may for example include materials that are designed to flex rather than break, or materials that are sufficiently strong that they will not shatter under impact. Materials in protective layer 2801 may include for example, without limitation, rubber, silicone rubber, plastics, thermoplastics, polycarbonates, acrylics, reinforced glass, metals, and carbon fiber reinforced polymers. (par. [0132])
	In that regard, attention to applicant’s par. [0051] “A covering 1406 is formed over the body 1404 that can be rubber, vinyl, polyvinyl, or a similar polymeric material that has a higher coefficient of friction than the material of the body 1404, and which is resilient so as to absorb/cushion impacts.” 
	Accordingly, the examiner construed Martin’s protective coat/layer 2801 as formed by vinyl, or any other similar polymeric material, i.e. a coefficient of friction that is higher than a material of the body.
Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sander.
	As per claim 9, although Sander is not specific regarding wherein the body is metal, Sander specifically stated that his device (to include body 532) to be construed by metal in 7:31-48” The various parts of the club head/shaft connection system 104 may be made from any desired or suitable materials without departing from this invention. For example, one or more of the various parts may be made from a metal material”
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Sander’s body by metal material for the reason that a skilled artisan would have been motivated by Sander’s suggestions to use suitable material such as metal. 
	As per claim 17, although Sander is not specific regarding wherein the body is metal, Sander specifically stated that his device (to include body 532) to be construed by metal in 7:31-48” The various parts of the club head/shaft connection system 104 may be made from any desired or suitable materials without departing from this invention. For example, one or more of the various parts may be made from a metal material”
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Sander’s body by metal material for the reason that a skilled artisan would have been motivated by Sander’s suggestions to use suitable material such as metal. 
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CODD et al US 2018/0015340 (“CODD”) in view of Sander.
	As per claim 18, CODD discloses a method for coupling a baseball bat handle weight to a baseball bat, wherein a diameter of a knob of the baseball bat at the end of a handle of the baseball bat is larger than a diameter of the handle, (a training weight 1 for attaching to a handle end (69) of a bat (61), the handle end having a knob (69); Figs. 1-10; pars. [0007]-[0015] and [0026]-[0038]), the method comprising 
	providing the bat handle weight having: 
	a body (hosing 3)(Figs. 1-7; pars. [0028] and [0037]); 
	a transverse hole formed through the body from a first side of the body to a second side of the body that is opposite the first side (opening 11 having a dimeter/width that is greater than knob’s diameter 69)(Figs. 1-6; pars. [0009] and [0029]);; 
	a handle slot formed through the body to the transverse hole and which extends from the first side of the body to the second side of the body (slot 13, for receiving handle portion 67; the slot having a diameter/width that is greater than handle portion 67 and smaller than the dimeter of the transverse hole 11; the slot’s 13 diameter/width is smaller than the knob’s 69 diameter, and which opening’s 11 diameter/width is greater than the dimeter of the knob)(Figs. 1-4; pars. [0009] and [0029]);
	inserting a knob of a baseball bat handle into the knob insertion opening (Figs. 2-6; pars. [0008]-[0010], [0027], [0028], and [0036]); and wherein the knob bears against the shoulder portion (the cam mechanism 39 is manipulate to bear the shoulder of the opening 11/slot 13 such that the knob 69 will be firmly attached thereto to hold the weight device in a firm and secure manner)(Figs. 1-7; see also pars. [0008]-[0010], and [0032]-[0036], regarding the structure of the cam mechanism 39 to incorporate with the opening/slot to firmly hold the weight device connected to the knob 69 of bat 61).
	CODD is not specific regarding the transverse hole having a first diameter at the first side of the body and extending into the body a first distance to approximately a middle of the body at the first diameter, and narrowing to a second diameter that is smaller than the first diameter to form a shoulder that is closer to the second side of the body than to the first side of the body, the transverse hole extending from the shoulder to the second side of the body at the second diameter, wherein the first diameter of the transverse hole is greater than the diameter of the knob of the baseball bat, and the second diameter is smaller than the knob of the baseball bat and greater than the diameter of the handle of the baseball bat.
	CODD is not specific regarding the handle slot from the first side of the body to the second side of the body along the transverse hole, and wherein the handle slot has a width that that is equal to the second diameter wherein the handle slot has a width that that is equal to the second diameter.
	CODD is not specific regarding rotating the body of the bat handle weight such that the knob remains in the transverse hole as the baseball bat handle traverses the handle slot from the first side of the body to extend from the transverse hole at the second side of the body.
	With respect to the transverse hole and the handle slot Sander discloses a transverse hole formed through the body (opening 534)(Figs. 5 and 6A), from a first side of the body to a second side of the body that is opposite the first side (Figs. 5 and 6A), and forming a knob insertion opening at the first side of the body (for receiving knob, retaining portion 110) (Figs. 5 and 6A; 12:1-36), the knob insertion opening having a first diameter at the first side of the body that is larger than the diameter of the knob (the knob-portion 110 of shaft 106, has a smaller dimeter than opening 534 to be inserted into body portion 532)(Figs. 5 and 6A; 12:1-36) , the transverse hole extends into the body a first distance from the first side at the first diameter to approximately a middle of the body from the first of the body to the second side of the body (Figs. 5 and 6A), the transverse hole having an inward tapered portion after the first distance in the transverse hole wherein the transverse hole narrows to a second diameter that is smaller than the first diameter and the diameter of the knob of the shaft (Figs. 5 and 6A; see also the examiner’s marking above with respect to claim 1 regarding the dimeters of the openings 534), and larger than the diameter of the handle of the shaft (Figs. 5 and 6A), and forms a shoulder in the transverse hole that is closer to the second side of the body than to the first side of the body, and wherein the transverse hole extends from the shoulder to the second side of the body at the second (Figs. 5 and 6A); and 
	a handle slot (see the examiner’s marking regarding the slot in accordance to Fig. 5) formed in the body and extending into the body to the transverse hole from the first side at the knob insertion opening to the second side of the body, and centered along the transverse hole, and having a width that is equal to the second diameter along the entirety of the handle slot (Figs. 5 and 6A; see also markings above).
	With respect to rotating the body of the bat handle weight such that the knob remains in the transverse hole as the baseball bat handle traverses the handle slot from the first side of the body to extend from the transverse hole at the second side of the body, note Figs. 5 and 6A and 12:11-36 (as well as Figs. 2A-3 and 9:37-11:16) the shaft 106 and knob 110 is inserted within transverses openings 534 (in the enlarge/release) to be rotate (in the direction of arrow 550 Figs. 5 and 6A) as to be locked in the handle slot.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form CODD’s transverse hole and handle slot as claimed as well as rotating the body of the bat handle weight such that the knob remains in the transverse hole as the baseball bat handle traverses the handle slot from the first side of the body to extend from the transverse hole at the second side of the body as taught by Sander for the reason that a skilled artisan would have been motivated by Sander’s suggestions to form such attachment means between a shaft and a body that firmly and securely configure to connect the body onto the shaft yet allow an easy dissemble therefrom. 
	As per claim 19, with respect to wherein providing the baseball bat handle weight further comprises providing the bat handle weight to have a vinyl cover formed over the body, CODD discloses the use of covering/coating of the weight/body by a rubber in pars. [0008], [0011] and [0037].
	In that regard, attention to applicant’s par. [0051] “A covering 1406 is formed over the body 1404 that can be rubber, vinyl, polyvinyl, or a similar polymeric material that has a higher coefficient of friction than the material of the body 1404, and which is resilient so as to absorb/cushion impacts.” 
	Accordingly, the examiner construed CODD’s rubber coat as such vinyl, or similar polymeric material. 
	As per claim 20, CODD discloses wherein providing body of the baseball bat handle weight ((1) body (housing 3)) comprises providing the baseball bat handle weight having a cylindrical body (Figs. 1-7), wherein the transverse hole (11) is formed in the cylindrical body (3) perpendicular to an axis of the cylindrical body (axis along a center of the body)(Figs. 1-3).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-10 and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure note the references cited upon the 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711                                                                                        1/7/2021 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711